Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 and Claim 26 are unclear in regards to the perylene derivatives formulas 3 and 4 as the “R” groups is considered to be. Therefore, the R groups are undefined variables in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11, 13-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20180214247) in view of Fritze (US 2014/0212836), and Hellring (WO 2012170230).
Regarding claim 1 and 26, Sharma, in the same field of endeavor, discloses a device (Figure 4D) for storage and application (abstract), comprising a cavity (552A) for storage of the dental material and a wall (boxed in below) surrounding the cavity (552A). Sharma discloses the container holding a material which cures when exposed to UV light and exposure to visible light heats the material to reduce viscosity (Paragraph [0161, 0139, 0166])

    PNG
    media_image1.png
    771
    256
    media_image1.png
    Greyscale

Sharma does not disclose wherein the wall in at least a first temperature range, is impermeable to radiation of a first wavelength range in the range of 100 nm to 500nm and wherein has at least one area with a carrier material and a filter material which is embedded in the carrier material and the filter material is selected from the group composed of perylene derivatives.
Fritze discloses wherein the wall in at least a first temperature range, is impermeable to radiation of a first wavelength range in the range of 100 nm to 500nm has at least one area with a carrier material 12 and a filter material (12 contains a light filter, see Paragraph [0051]) which is embedded in the carrier material (Paragraph [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharma’s dental device with Fritze’s wall impermeable to a temperature range in order to block UV light from curing the dental material and allow for visible light to pass through to heat the material to then change the temperature of the dental material to reduce its viscosity.
	Hellring, in the same field of endeavor discloses a coating composition using a(abstract) perylene derivative (paragraph [0020]) which is jet black color (abstract) to filter light. Further, Hellring discloses, a black perylene pigment which has a nitrogen base group (see Paragraph [0024]). It would have been obvious to one of ordinary skill in the art before the effect filing date to have modified Sharma’s wall with Hellring’s perylene coating in order to block specific pigments and wavelengths.
In regards to Claim 2, Sharma/Fritze/Hellring disclose the device substantially as claimed. Sharma does not disclose the area of the wall comprises or is composed of a filter material, wherein the filter material, at least in the first temperature range, has a transmittance with respect to radiation of  the first wavelength range of less than 10%, wherein the filter material, at least in the second temperature range, has a transmittance with respect to radiation of the second wavelength range of more than 50%.
Fritze discloses the area of the wall (Paragraph [0039]) comprises or is composed of a filter material (Paragraphs [0039]), wherein the filter material, at least in the first temperature range, has a transmittance with respect to radiation of  the first wavelength range of less than 10% (Paragraph [0016]; the transmittance would be less than 10% because no UV is permeable), wherein the filter material (Paragraph [0016]), at least in the second temperature range, has a transmittance with respect to radiation of the second wavelength range in a range of 600 nm to 50,00 nm (Paragraph [0016] discloses that it is permeable to visible light) of more than 50% (Paragraph [0016]; the transmittance is greater than 50% as all visible light is permeable). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharma’s dental device with Fritze’s wall impermeable to a temperature range as no UV light is permeable in order to prevent the curing of the material and the visible light is permeable in order to effectively heat the material in order to decrease the viscosity.
Regarding Claim 7, Sharma/Fritze/Hellring disclose the device substantially as claimed. Sharma does not disclose the quotient of the transmittance of the area of the wall, at least in the second temperature range, with respect to radiation of the second wavelength or the second wavelength range and the transmittance of the wall in at least the first temperature range with respect to radiation at least of the first wavelength or the first wavelength range is greater than 5.
Fritze discloses the quotient of the transmittance (Paragraph [0039]; as disclosed by ScienceDirect transmittance is the ratio of light passing through, therefore the quotient would be the light not passed through and the light passed through) of the area of the wall (Paragraph [0045]), at least in the second temperature range (Paragraph [0016]), with respect to radiation of the second wavelength or the second wavelength range in a range of 600nm to 50,00nm (Paragraph [0016]) and the transmittance of the wall (6) in at least the first temperature range (Paragraph [0016]) with respect to radiation at least of the first wavelength or the first wavelength range is greater than 5 (Paragraph [0016] teaches blocking all of UV light, meaning that no UV light is permeable to the device and the visible light is completely permeable to the device, therefore the quotient will be greater than 5). It would have been obvious to one of ordinary skill in the art to have modified Sharma’s device with Fritze’s quotient of transmittance in order to allow for visible light to pass through the device while completely blocking the UV light in order to heat the dental material to change the viscosity of the dental material.
The proposed modification would be to modify Sharma’s compule with Fritze’s compule to allow for visible light to pass through while UV light is blocked completely so that the dental material is able to heat up and reduce its viscosity without being cured by UV light.
Regarding Claim 11, Sharma/Fritze/Hellring disclose the device substantially as claimed. Sharma discloses the cavity (552A) the dental material (Paragraph [0109]), which is a single-component composite composition comprising fillers (Paragraph [0109]).
Regarding Claim 13, Sharma/Fritze/Hellring disclose the device substantially as claimed. Sharma does not disclose the device comprises an absorption area in the cavity comprising or consisting of an absorbent material which, at least in the second temperature range, has an absorbance with respect to radiation of the second wavelength or the second wavelength range of more than 50% 
Fritze discloses the device comprises an absorption area (Paragraph [0039] discloses that the cavity is made of a material that filters light and allows certain wavelengths to enter) in the cavity (5) comprising or consisting of an absorbent material (Paragraph [0039]; it is inherent that the filter is absorbent if it allows a specific wavelength to pass through) which, at least in the second temperature range, has an absorbance with respect to radiation of the second wavelength or the second wavelength range of more than 50% (Paragraphs [0016] and [0064]; the second wavelength is completely permeable and is therefore completely absorbed)	. It would have been obvious to one of ordinary skill in the art to have modified Sharma’s device with Fritze’s absorption area in order to allow for visible light to pass through the device which absorbing UV light in order to heat the dental material to change the viscosity of the dental material.
The proposed modification would be to modify Sharma’s compule with Fritze’s compule to allow for visible light to pass through while UV light is absorbed so that the dental material is able to heat up and reduce its viscosity without being cured by UV light.
Regarding Claim 14, Sharma/Fritze/Hellring disclose the device substantially as claimed. Sharma discloses the device is a compule (Figure 4D). 
Regarding Claim 15, Sharma/Fritze/Hellring disclose the device substantially as claimed. Sharma does not disclose the application tip comprises an outlet opening for the dental material, wherein the outlet opening preferably has an outlet cross-sectional area in the range of 0.2 to 3.0 mm2
Fritze discloses the application tip (3) comprises an outlet opening for the dental material (4), wherein the outlet opening preferably has an outlet cross-sectional area in the range of 0.2 to 3.0 mm2 (Paragraph [0019] discloses the diameter as 1mm to 3mm meaning the area is 0.79 mm2 to 7.1mm2). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sharma to have the outlet cross-sectional area be 0.2 to 3.0 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, modifying Sharma with Fritze’s application tip to have a cross-sectional area of 0.79 mm2 to 7.1mm2  allows for the dental material to pass through the device. Further, applicant places no criticality on the range claimed, indicating simply that the outlet cross-sectional area “preferably” in the range of  0.2 to 3.0 mm2 within the claimed ranges (Page 20, Lines 1-3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Fritze in view of Hellring further in view of Fukudome (US 20190192386).
Regarding Claim 3, Sharma/Fritze/Hellring do not disclose the filter material comprises aromatic diazo compounds.
Fukudome discloses a photocurable composition used in a dental filing or for a dental restoring material (Paragraph [0002]) composed of organic pigments which are used in the device as coloring agents which are used to block light (Paragraph [0352]). Further they are composed of diazo pigments or perylene pigments (paragraph [0350), meaning they are interchangeable. Further, Fukudome discloses the dental filing/restoring materials, light curable compositions prepared by mixing a polymerizable monomer with large amounts of an inorganic filler and a photopolymerization initiator are used (paragraph [0004]). It would have been obvious to one of ordinary skill in the art before the effect filing date to have modified Sharma’s wall with Fukudome’s composition since such modification would have been  a matter of design choice by selecting a preferred composition from a group of pigments as well as the diazo pigments which are used to block specific wavelengths of light.

Claims 4 -6 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Fritze in view of Hellring further in view of McKay (US 20120022541).
Regarding Claim 4, Sharma/Fritze/Hellring does not disclose the area of the wall comprises thermochromic material having a switching temperature in the range of 25 to 500C, wherein the thermochromic material, at a temperature below the switching temperature, has lower transmittance with respect to radiation at least of the second wavelength range than at a temperature above the switching temperature.
McKay, in the same field of endeavor, discloses the area of the wall (Paragraph [0040]) comprises thermochromic material 16 having a switching temperature in the range of 25 to 500C (Paragraph [0063]), wherein the thermochromic material, at a temperature below the switching temperature (Paragraph [0063] discloses a color change at a temperature), has lower transmittance with respect to radiation at least of the second wavelength range from 600nm to 50,00nm (Paragraph [0061] discloses a change to visible light spectrum absorption) than at a temperature above the switching temperature (Paragraph [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharma/Fritze/Hellring’s dental device with McKay’s area of the wall with a thermochromic material in order to ensure that the desired viscosity has been reached when at a specific temperature (Paragraph 0061]).
Regarding Claim 5,  Sharma/Fritze/Hellring does not disclose the thermochromic material is selected from the group composed of inorganic pigments comprising metal salts in which a color transition takes place due to a phase transmission, a change in the ligand geometry, a change in the coordination number, organic pigments comprising thermochromic liquid crystals, conjugated polymers and leuco-dyes and combinations.
McKay discloses the thermochromic material 16 is selected from the group composed of inorganic pigments comprising metal salts (Paragraph [0082-84]) in which a color transition takes place due to leuco-dyes (Paragraph [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharma/Fritze/Hellring’s dental device with McKay’s thermochromic material in order to ensure that the desired viscosity has been reached when at a specific temperature (Paragraph 0061]).
Regarding Claim 6, Sharma does not disclose the thermochromic material is provided externally on the carrier material.
McKay discloses the thermochromic 16 (Paragraph [0039])  is provided externally on the carrier material (Paragraph [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharm’s dental device with Fritze’s carrier material with a filter material  in order to effectively block short-wave visible light and UV light and transmits long-wave visible light. The optical filter is designed as a cut-off filter with a sharp transition between the transmission range and the blocking range (Paragraph [0039]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Fritze in view of Hellring further in view of Mehlmann (US 8376573).
Regarding Claim 8, Sharma does not disclose the wall  has a transmission area which, at least in the second temperature range, is permeable to radiation of the second wavelength range, wherein the wall further has a reflection area on the side opposite the transmission area that is configured, at least in the second temperature range, to reflect or backscatter radiation of the second wavelength range passing through the cavity with a reflectance of at least 50% into the cavity.
Fritze discloses the wall (6) has a transmission area (Paragraph [0016] discloses the material has an optical filter meaning the entire wall is a transmission area) which, at least in the second temperature range (Paragraph [0016]), is permeable to radiation of the second wavelength range in a range of 600nm to 50,00nm (Paragraph [0016] where it does not pass through the optical filter). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharma’s dental device with Fritze’s temperature ranges (Paragraph [0016]) in order to allow for a change in the viscosity as the increase in temperature allows for a lower viscosity of the dental material, as taught by Sharma (Paragraph [0166]).
 Mehlmann, in the same field of endeavor discloses reflection area  5 on the side opposite the transmission area 15 that is configured, at least in the second temperature range, to reflect radiation (Column 4, Lines 1-11) of the second wavelength range passing through the cavity with a reflectance of at least 50% into the cavity (the reflectance is 100% as the entirety of the light is impermeable). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharma/Fritze/Hellring’s dental device with Mehlmann’s reflection area to allow the permeable light wavelength to continuous heat the dental material.

Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Fritze in view of Hellring further in view of Discko (US 20170119498).
Regarding Claim 9, Sharma/Fritze/Hellring does not disclose the first temperature range is a range of 15 to 25°C and wherein the second temperature range is a range of 25 to 75°C.  
Discko, in the same field of endeavor, discloses the first temperature range is a range of 15 to 25°C (Paragraph [0004]; disclosed as room temperature).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sharma/Fritze/Hellring’s dental device with Discko’s temperature ranges (Paragraph [0004]) in order to allow for a change in the viscosity as the increase in temperature allows for a lower viscosity of the dental material, as taught by Sharma (Paragraph [0166]).
Regarding Claim 10, Sharma discloses the dental material is to be cured with the radiation of the first wavelength or the first wavelength range (Paragraph [00165]). Sharma/Fritze/Hellring does not disclose, wherein the dental material in the first temperature range, in particular at a temperature, has a viscosity of greater and the dental material in the second temperature range has a viscosity of that is less.
Discko discloses wherein the dental material in the first temperature range (Paragraph [0004]), in particular at a temperature, has a viscosity of greater and the dental material in the second temperature range has a viscosity of that is less (Paragraph [0003-0004]). Discko teaches that as temperature rises the viscosity reduces therefore increasing the importance of optical filtering. While Discko does not disclose the exact temperature and viscosity of each of the temperatures, Discko discloses the principle in which the chemical property of the genus applies to the species and depicts the predictability as the temperature rises the viscosity will decrease. It would have been obvious to one of ordinary skill in the art to have modified Sharma/Fritze/Hellring’s dental device with Discko’s inverse relationship of temperature and viscosity in order  to show thermal insulating effects in the device, the heat label may be designed to change state when at a temperature in the range, such that in use, when the heat label changes state, the surgeon (or user or operator) is visually alerted that the temperature of the adhesive is at an advantageous working viscosity (Paragraph [0003]).
Regarding Claim 12, Sharma discloses an absorption area (Paragraph [0134] discloses heating absorbing elements within the material) in the cavity (552A) comprising or consisting of an absorbent material (Paragraph [0134]; via nanoparticles) which, at least in the second temperature range, has an absorbance with respect to radiation of the second wavelength (Paragraphs [0134]; the second wavelength is visible light (which is in a range of 600nm to 50,000nm). which completely permeable and is therefore completely absorbed).
Response to Arguments
Applicant's arguments filed 09/09/22 have been fully considered but they are not persuasive.
In regards to applicant’s arguments that Sharma as modified by Fritze does not disclose the second wavelength range as claimed in Claim 1. Fritze discloses in Paragraph 0016 a second wavelength range that is blocked from radiation. Further, the perylene derivatives 3 and 4 are unclear as the R group connected to the nitrogen is not defined. The perylene derivatives (which is perylene 5 and 6 which contain a nitrogen with a group extending off of it) as disclosed by Hellring reads on the claim as claimed in Claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772